Eletoher, <L,
delivered the opinion of the court.
George Thomas, the appellee, a widower, moved to Mississippi from Georgia some" three years ago, and bought a house and lot upon which he actually resided. He had two boys who-remained behind in Georgia, boarding with their grandfather and attending school; their board and tuition being paid by the-*222father. The father testifies that he was holding the place where he lived as a home for himself, and boys, who would rejoin him as soon as they finished their school course.
The sole question is whether Thomas had a right to hold this ■house .and lot as a homestead against a purchaser at an execution sale. It .will readily be conceded under all the authorities that appellee was the head of a family, and that he could send his children away from home to attend school without forfeiting his right to the homestead, , provided he continued to reside in the home. It is difficult to see how the case can be different merely because the boys, who are temporarily absent at school, have never actually and physically resided in the home, provided there is always present their intention to do so as soon as their school days are over. The authorities cited for appellant are not in point Mere occupancy certainly is not sufficient; blit, when that occupancy is coupled .with residence, citizenship, and the status of being the head of the family, the right •is perfect, and cannot be defeated because the children have chosen to remain at school when the father removed rather than go through the useless ceremony of coming to Mississippi for a while, and then returning to their school duties.
The learned chancellor held correctly, and the decree is affirmed.